Exhibit 99.4 DOCUCOM IMAGING SOLUTIONS INC. BUSINESS COMBINATION On June 21, 2007, the Company purchased 100% of the issued and outstanding capital stock of DocuCom Imaging Solutions Inc., a Canadian corporation (“DocuCom”) for a total purchase price of Cdn$2,761,097 (approximately US$2.58 million).The DocuCom results of operations have been included in the consolidated financial statements since the date of acquisition.In addition to adding the DocuCom data and document management solutions capability with its long term Canada-based customer relationships, the acquisition enhanced the Company’s ability to offer high quality, cost-effective service utilizing its near shore delivery model to its US customers. The purchase price consisted of cash in the amount of Cdn$961,097 (approximately US$910,000), at closing on June 21, 2007.The purchase agreement also provided that the Company pay the selling shareholders Cdn$900,000 (approximately US$840,000) three months after closing and Cdn$900,000 (approximately US$840,000) nine months after closing.The Company secured the subsequent payments through a bank-issued irrevocable standby letter of credit in favor of the selling shareholders in the aggregate amount of Cdn$1,800,000 (approximately US$1.68 million).The letter of credit was securitized by the deposit of $1,948,434 that is shown on the balance sheet as restricted cash as of June 30, 2007. The following unaudited pro forma financial information presents the combined results of operations of the Company and DocuCom for the year ended December 31, 2006 and for the six months ended June 30, 2007 as if the acquisition had occurred on January 1, 2006 and January 1, 2007, respectively. BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2006 (Unaudited) BPO Management Services, Inc. DocuCom Pro forma Adjustments Pro forma BPO Management Services, Inc. ASSETS Current assets: Cash and cash equivalents $ 706,197 $ - $ - $ 706,197 Accounts receivable 743,114 1,628,013 - 2,371,127 Inventory consisting of finished goods 37,960 174,428 - 212,388 Income taxes receivable 250,000 - - 250,000 Prepaid expenses and other current assets 123,165 42,964 - 166,129 Total current assets 1,860,436 1,845,405 - 3,705,841 Equipment 509,929 284,359 - 794,288 Goodwill 4,009,223 3,592,996 7,602,219 Intangible assets 1,114,698 - - 1,114,698 Other Assets 146,723 - - 146,723 $ 7,641,009 $ 2,129,764 $ 3,592,996 $ 13,363,769 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ 322,778 $ - $ - $ 322,778 Current portion of capital lease obligations 170,976 - - 170,976 Bank overdraft - 210,241 - 210,241 Accounts payable 1,381,243 1,275,150 - 2,656,393 Accrued expenses 725,935 - 725,935 Purchase price payable-short term 977,473 1,691,820 2,669,293 Income taxes payable - Deferred revenues 334,672 486,526 - 821,198 Related party notes payable 516,157 - - 516,157 Severence obligations payable 543,291 - - 543,291 Other current liabilities 25,491 - - 25,491 Total current liabilities 4,998,016 1,971,917 1,691,820 8,661,753 Long-term debt, net of current portion 39,475 - - 39,475 Capital lease obligations, net of current portion 10,328 - - 10,328 Purchase price payable-long term 179,579 - - 179,579 Other long-term liabilities 33,115 - - 33,115 Total liabilities 5,260,513 1,971,917 1,691,820 8,924,250 Stockholders equity: Capital stock 125,594 - - 125,594 Additional paid-in capital 6,462,928 157,847 1,901,176 8,521,951 Accumulated deficit (4,100,706 ) - - (4,100,706 ) Accumulated other comprehensive loss, foreign currency (107,320 ) - - (107,320 ) Total stockholders ' equity 2,380,496 157,847 1,901,176 4,439,519 $ 7,641,009 $ 2,129,764 $ 3,592,996 $ 13,363,769 Pro forma adjustments: The adjustments reflect the booking of goodwill which resulted from the difference between net assets and net liabilities acquired with an entry for the purchase price payable and a corresponding entry to equity.All intercompany balances have been eliminated. BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2006 (Unaudited) BPO MANAGEMENT SERVICES, INC. DOCUCOM PRO FORMA ADJUSTMENTS PRO FORMA BPO MANAGEMENT SERVICES, INC. Revenues Enterprise content management $ 2,713,769 $ 11,634,588 $ - $ 14,348,357 IT outsourcing services 1,833,052 - - 1,833,052 Human resource outsourcing servicing 164,318 - - 164,318 Total revenues 4,711,139 11,634,588 - 16,345,727 Operating expenses: Cost of services provided 1,523,983 8,903,490 - 10,427,473 Selling, general and administrative 5,737,335 2,985,981 - 8,723,316 Research and development 19,491 - - 19,491 Change in estimated severance liability (223,726 ) - - (223,726 ) Share-based compensation 598,031 - - 598,031 Total operating expenses 7,655,114 11,889,471 - 19,544,585 Loss from operations (2,943,975 ) (254,884 ) - (3,198,859 ) Interest expense (income) Related parties - Amortization of related party debt discount - Other (net) 366,943 - - 366,943 Other Expense (Income) (10,732 ) - - (10,732 ) Total interest and other expense 356,211 - - 356,211 Net loss $ (3,300,186 ) $ (254,884 ) $ - $ (3,555,070 ) Basic and diluted net loss per share $ (0.39 ) $ (0.03 ) $ - $ (0.42 ) Basic and diluted weighted average common 8,496,119 8,496,119 8,496,119 BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Unaudited) BPO Management Services, Inc. DocuCom Pro forma Adjustments Pro forma BPO Management Services, Inc. ASSETS Current assets: Cash and cash equivalents $ 5,040,293 $ 225,751 $ - $ 5,266,044 Restricted cash 1,948,434 - - 1,948,434 Accounts receivable 1,377,637 1,538,624 - 2,916,262 Inventory consisting of finished goods 35,426 123,016 - 158,442 Prepaid expenses and other current assets 140,719 48,996 - 189,715 Total current assets 8,542,510 1,936,387 - 10,478,897 Equipment 774,940 176,870 - 951,810 Goodwill 6,110,287 - 3,592,996 9,703,283 Intangible assets 1,010,030 - - 1,010,030 Other Assets 90,027 7,662 - 97,689 $ 16,527,792 $ 2,120,920 $ 3,592,996 $ 22,241,708 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ 277,545 $ - $ - $ 277,546 Current portion of capital lease obligations 92,955 - - 92,955 Accounts payable 1,561,155 1,431,514 - 2,992,667 Accrued expenses 1,005,785 - - 1,005,785 Accrued interest-related party 62,384 - - 62,384 Accrued dividend payable-related party 75,186 - - 75,186 Amount due former shareholders of acquired companies 194,481 - 1,691,820 1,886,301 Income taxes payable - 229,506 - 229,506 Deferred revenues 786,511 142,455 - 928,966 Related party notes payable 1,200,000 - - 1,200,000 Severence obligations payable 480,015 - - 480,015 Total current liabilities 5,736,016 1,803,475 1,691,820 9,231,311 Long-term debt, net of current portion 30,225 - - 30,225 Capital lease obligations, net of current portion 402,345 - - 402,345 Total liabilities 6,168,586 1,803,475 1,691,820 9,663,881 Stockholders equity: Capital stock 144,666 - - 144,666 Additional paid-in capital 16,685,837 998,219 1,901,176 19,585,232 Accumulated deficit (6,073,419 ) (680,774 ) - (6,754,193 ) Accumulated other comprehensive loss, foreign currency (397,877 ) - - (397,877 ) Total stockholders ' equity 10,359,207 317,445 1,901,176 12,577,827 $ 16,527,792 $ 2,120,920 $ 3,592,996 $ 22,241,708 Pro forma adjustments: The adjustments reflect the booking of goodwill which resulted from the difference between net assets and net liabilities acquired with an entry for the purchase price payable and a corresponding entry to equity.All intercompany balances have been eliminated. BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Unaudited) BPO MANAGEMENT SERVICES,INC. DOCUCOM PRO FORMA ADJUSTMENTS PRO FORMA BPO MANAGEMENT SERVICES,INC. Revenues: Enterprise content management $ 2,056,879 $ 6,492,596 $ - $ 8,549,474 IT outsourcing services 1,980,913 - - 1,980,913 Human resource outsourcing servicing 13,817 - - 13,817 Total revenues 4,051,609 6,492,596 - 10,544,204 Operating expenses: Cost of services provided 1,639,425 4,750,547 - 6,389,972 Selling, general and administrative 4,113,874 1,915,305 - 6,029,179 Research and development 93,366 - - 93,366 Share-based compensation 146,743 - - 146,743 Total operating expenses 5,993,408 6,665,852 - 12,659,260 Loss from operations (1,941,799 ) (173,257 ) - (2,115,056 ) Interest expense (income) Related parties 62,597 - - 62,597 Amortization of related party debt discount 594,029 - - 594,029 Other (net) 87,345 - - 87,345 Other Expense 14 - - 14 Total interest and other expense 743,985 - - 743,985 Net loss $ (2,685,784 ) $ (173,257 ) $ - $ (2,859,041 ) Basic and diluted net loss per share $ (0.31 ) $ (0.02 ) $ (0.33 ) Basic and diluted weighted average common 8,623,630 8,623,630 8,623,630
